Eastman, J.
By the general provisions of the statute, all petitions relating to highways, which are presented to the common pleas, are to be referred to the road commissioners, if no sufficient objection shall be made. Rev. Stat. eh. 50, § 4.
The court have, however, said that perhaps if the merits of a road petition had been repeatedly passed upon and examined, the court might, by analogy to proceedings in suits at law, exercise a legal discretion, and refuse to entertain it. Petition of Strafford, 14 N. H. Rep. 30.
The same suggestions were also made in Bath’s Petition, 2 Foster’s Rep. 576 ; and the petition in that case, which was a repeated one for the discontinuance of a highway, founded upon the same vote of the town to discontinue, was dismissed. But it was also held in that case, that, after a fresh vote of the town, the presumption would be that a new cause had arisen.
In the case before us, two years elapsed after the discontinuance of the road, before the presentation of this petition, and we are of opinion that, after such a lapse of time, the presumption would be that there was a case that should *160go to the road commissioners under the provisions of the statute, and that we ought not to undertake to interfere in diverting the petition from its ordinary course.
The commissioners must decide whether the petitioners have any case or not, and whether there has been any change of circumstances that will justify the laying out of the road. It is unnecessary for us to say what our decision would be should they refuse to lay the road, and another petition be presented for the same object.
We have not examined the evidence, because, entertaining the views which we have expressed, we have deemed it unnecessary.
Our opinion is that the petition must be referred to the road commissioners.